DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Formal Matters
Claims 1-21 are pending and under examination.

Priority 
	The instant application is a continuation of 15/690,323 filed on 8/30/2017, which is a continuation of 13/997,302 filed on 6/24/2013, which is a national stage entry of PCT/IL2011/050071 filed on 12/22/2011, which claims priority from US provisional application 61/425,962 filed on 12/22/2010.  

Information Disclosure Statements
	The information disclosure statements filed on 06/08/2021, 06/09/2021, 06/17/2021, 06/29/2021, 07/21/2021, 08/26/2021, 09/09/2021, 09/26/2021, 10/10/2021, 10/17/2021, 10/24/2021, 11/01/2021, 11/16/2021, 11/30/2021, 12/13/2021, 12/19/2021, 12/26/2021, 01/02/2022, 01/11/2022, 01/24/2022, 02/06/2022, 02/20/2022, 02/27/2022, 03/16/2022, 03/24/2022, 04/07/2022, 04/12/2022, 04/28/2022, 05/02/2022, 06/12/2022, 06/19/2022, 06/26/2022, 07/11/2022, 07/19/2022, 07/31/2022, 08/07/2022, 09/04/2022 and 09/21/2022 have been considered by the examiner.  

Claim Objections
	Claim 3 is objected to for missing an “or” between the recitations of “mass spectrometry” and “thin layer chromatography” in the claim.  
	Claim 6 is objected to for missing an “or” between “THC” and “CBD” in the claim.  
	Claim 6 is objected to for the abbreviations used in the claim since these were not previously mentioned in the claims with the unabbreviated names.  
	Claim 11 is objected to for using an “and” rather than an “or” between “strain composition” and “expiration date” in the claim.  The claim is not in the Markush phrasing of “selected from the group consisting of …and…”.  
	Claims 16 and 17 are objected to for not including a “further” before “comprising” in the claim.  Based on the claims’ need for “bounding said layer unit” or “coupling said layer unit…”, it clearly occurs after the last step in claim 1 that creates the layer unit, but “further” needs to be used in the dependent claim to denote that it is an additional step.
	Claim 20 is objected to for not including “further” before “comprising” in the claim.  Based on the claim’s need for “coupling said layer unit, at an opposite surface…”, it is clearly an additional step and it needs to use “further” to denote that it is an additional step to the process of claim 17.  
	Claim 20 is objected to for missing the word “form” between the recitations of “layer unit, to” and “a second semi-permeable” as this is what applicant intends to indicate by accomplishment of this step.  
	Appropriate corrections are required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-7, 12, 14-16 and 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grasscity forums (How to Make Hash? Discussion in 'Apprentice Marijuana Consumption' started by Juggalobud, Nov 1, 2002) as evidenced by Verilife (Cannabis Trichromes:What are they & what do they do? https://www.verilife.com/blog/trichomes, 2021).  
Grasscity teaches stripping buds of hash into a container, removing seeds and then crushing/grinding the clean buds over a kitchen sieve with mesh size about 0.5 mm (500 micrometer) to obtain powdered leaves (#3 conversation).  Grasscity also recognizes the importance of the resin.  Grasscity provides for optionally sieving with 0.25mm (250 micron).  Grasscity provides taking the powder, wrapping in a sheet of kitchen plastic foil and then pressing this package between a few logs of wood to result in a sheet of hashish (the plastic foil is a layer that is being layered with the powder to form a type of stacked structure; the plastic foil is also a mold where the particles are loaded before squeezing with the weight of the logs).  Thus, Grasscity provides for the grinding, the sieving with sieves that would provide particles of 500 micron or 250 micron, and pressing the particles to form a sheet/layer.  Grasscity provides that the process is for capturing the essence of marijuana.  Grasscity provides for hashish being made from the leaves and flowers/flos of the marijuana plant. Grasscity provides for THC in the hash.  Grasscity provides that the procedure is when you have so much to spare you don’t smoke it all in a year.  Verilife evidences that the trichromes are resin glands that decorate the surface of marijuana leaves and flower buds and make cannabinoids among other items (What are Cannabis Trichromes? In Verilife).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 3, 10 and 11 in addition to claim 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grasscity forums (How to Make Hash? Discussion in 'Apprentice Marijuana Consumption' started by Juggalobud, Nov 1, 2002) and UNODC (Recommended methods for the identification and analysis of cannabis and cannabis products, September 2009, United Nations publication, pages 1-50) as evidenced by Verilife (Cannabis Trichromes:What are they & what do they do? https://www.verilife.com/blog/trichomes, 2021).  	
Grasscity evidenced by Verilife is discussed above.
Grasscity as evidenced by Verilife does not teach measuring the amounts of active substances or labeling packaging of layer unit with information like concentration of actives, strain types, strain composition and expiration date.  
UNODC teaches recommended methods for identification and analysis of cannabis and cannabis products (title page).  UNODC teaches qualitative and quantitative analysis of cannabis products (part 5 starting on page 25).  UNODC teaches physical examination of macroscopic and microscopic features (pages 27-32).  UNODC teaches a chemical examination with gas chromatography (page 39), GC-MS (page 41) and HPLC (pages 41-42) for identification of chemical compounds and amounts thereof.  UNODC teaches strains (section 3.8 and section 5.3.1).  UNODC provides for cannabis resins (sections 3.13.2).  
One of ordinary skill in the art at the time of instant invention would have been capable of using techniques of the prior art to identify and measure active compounds and amounts thereof in a cannabis/hemp product of the prior art with a reasonable expectation of success.  It would also be obvious to one of ordinary skill in the art to label such relevant information along with species and strains types on the products as one storing the products would want to identify them later.  

Claims 8, 13, and 17-20 in addition to claim 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grasscity forums (How to Make Hash? Discussion in 'Apprentice Marijuana Consumption' started by Juggalobud, Nov 1, 2002) and Todd US 2012/0304990 (US provisionals filed on June 28, June 29, August 13, and November 24 of 2010) as evidenced by Verilife (Cannabis Trichromes:What are they & what do they do? https://www.verilife.com/blog/trichomes, 2021).  
Grasscity evidenced by Verilife is discussed above.
Grasscity evidenced by Verilife does not teach the coupling to a semipermeable layer/mesh to said layer unit so one or more actives can escape after vaporization and limitations of claims 18-20.  
Todd teaches administration of Cannabis to patients for medical purposes with a system that contains a dose cartridge that contains the dose of Cannabis (abstract and claim 39 of Todd, figures 2, 3, 5 and 6).  The dose of the medical Cannabis is heated by the system (claims 40-42 of Todd).   Todd teaches the dose is encapsulated between/wrapped within (both sides) any available substrate such as paper, plastic, mesh, metal or other (paragraph 178).  Todd teaches the dose of material between two metal screens (paragraphs 111 and 114).  The dose is placed between microscreen layers (paragraph 116).  Todd teaches that heat is created by a heat element and then conducted to the source via airflow (paragraph 111).  Todd teaches the screens are heat resistant to assist in delivering equivalent heat to the sample when exposed to the heated air (paragraphs 177-180).  The screens are heat resistant in order to remain intact during heating (paragraphs 177-179).  Todd teaches a patient’s ability to self-administer consistent doses with the device (paragraph 59).  Todd teaches a dose vaporizer (paragraph 56-58), and thus, the dose is being vaporized for administration (also see claim 39 of Todd).  Todd provides for trichromes (intact) on the surface of cannabis flowers and leaves and that these are the locations of the cannabinoids (paragraph 97).  Todd teaches that the medical Cannabis is ground plant material (paragraph 80), and thus, made into particles.  Todd shows cartridges stacked together in a package (figure 6 of Todd).  Todd teaches processed and packaged for consistency (paragraph 60).  Todd teaches a loose vaporizable substance (paragraph 152), and thus, space will exist between particles.  Todd teaches therapeutically active cannabinoid vapors (paragraph 54).  The layers of Todd also support/hold the plant matter.  Todd teaches wire mesh (paragraph 114).  Todd teaches labelling for pharmacists, doctors and patients (paragraph 185).  Todd teaches strains of cannabis (paragraph 182).  Todd teaches measured amounts (paragraph 182). Todd teaches the benefit and advantage of its system (paragraph 57).  Todd teaches the cartridge is sized to fit the dose vaporizer (paragraph 180).  Todd teaches standardized, optimized dose cartridges would facilitate consistent dosing (paragraph 152).  
One of ordinary skill in the art at the time of instant invention would have included sections of the processed hashish/cannabis of Grasscity into drug cartridges of Todd for vaporization of cannabis by teachings of Todd and this would be easily used for drug delivery to the subject with a reasonable expectation of success in making a success in producing an effective drug delivery system for the product of Grasscity.  Since Todd teaches a cartridge with cannabis material pressed between the mesh and indicates that standardization and optimization would be good for consistent dosing, one of ordinary skill in the art at the time of instant invention would adjust variables like thickness and density of the cannabis layer in the cartridge to provide for consistent dosing (MPEP 2144.05).  Grasscity recognizes that too much leafy stuff will cause the sheet to fall apart (not compressed or dense enough) and that cloth with smaller mesh size can be used to adjust the pressing process.  Thus, density of the material can be changed in teachings of Grasscity.  

Claim 9 in addition to claim 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grasscity forums (How to Make Hash? Discussion in 'Apprentice Marijuana Consumption' started by Juggalobud, Nov 1, 2002) and Hrboticky WO 1991011120.  
Grasscity teaches the claims as discussed above.
Grasscity does not teach prior to pressing, vibrating the plant particles to form a homogenous/even layer having air spaces between said particles.
Hrboticky teaches a system for feeding tobacco to a cigarette making machine (abstract).  Cigarettes are an inhalable drug delivery system that involves plant particles like tobacco and others.  Hrboticky provides for a vibrating conveyor that showers trimmed tobacco particles evenly across a conveyor (pages 23 and 31 and figure 13).  Evenly would allow for a homogenous distribution and the result of the particles being showered evenly across a conveyor belt will be a layer of particles, which are not packed at this point, and thus, porous to air.  Hrboticky teaches that assembling the tobacco layer over a longer distance will improve control of tobacco particles during the tobacco layer assembly and will also improve the averaging of tobacco height for consistency (page 13).  
Thus, as tobacco and cannabis particles are both products that are used for inhalation of their active ingredients, one of ordinary skill in the art at the time of instant invention would have utilized a vibrating conveyor of Hrboticky to more homogenously, evenly distribute layers of the particles before further compressing/compacting of the particles into the end product of Grasscity.  This would be seen as advantageous in controlling both the consistency of the layer height and improving control of tobacco (plant-based) particles.  Thus, there was a reasonable expectation of success in including such a step in the procedure of Grasscity and obtaining an improved cannabis product.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US 11071712. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for steps of making the formulation.  Even though claims of ‘712 are to a drug dose structure, claims 18-22 in light of the other claims of ‘712 provide for product-by-process steps that provide for grinding plant material, sieving plant material and compressing the plant matter to densities of 10-30%.  The claims of ‘712 allow one to have particle sizes that would be around 100 um as this is indicated as a size of trichromes.  The claims of ‘712 allow for the plant material to have active ingredients from plant materials and plant materials like tobacco and cannabis.   Therefore, even though claims of ‘712 provide for a product, the presence of product by process claims obviates the instant claims to a process of making that product.  The support material that can be found on either side of the pressed plant material particles is mesh (a material with open spaces) (claims 7-10 of ‘712 and claims 20-24 of ‘712).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613